DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 64-67, 73-76 and 79-85 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2013/0192620 (TUCKER hereinafter) in view of US 4,913,168 (POTTER hereinafter). 
Regarding claim 64, TUCKER teaches an electronic smoking article comprising: a fibrous reservoir 210 [0060]; positioning the reservoir 210, a liquid transport element, or wick 28 and a heater 14 inside a cartridge shell 70 such that the reservoir is surrounding at least a portion of the liquid transport element (Fig. 27); and adding a volume of a liquid aerosol precursor composition comprising glycerine and propylene glycol to the reservoir within the cartridge shell [0062]. 
TUCKER does not teach that the fibrous reservoir (210) is formed from cellulose acetate. 
POTTER teaches a smoking article comprising a reservoir (“flavor carrying substrate,” col. 3, lines 25-30) that is configured to hold an aerosol precursor material (col. 8, lines 29-32 and 39-40), wherein the reservoir is formed from cellulose acetate (col. 8, lines 40-45). It would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the material of the reservoir in TUCKER for cellulose acetate as taught by POTTER because it has been held that simple substitution of one known element for another to obtain predictable results is obvious to one of ordinary skill in the art (see MPEP 2143B).
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396). Accordingly, since the applicants have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
With regard to the comparative efficiency of absorption of the reservoir, given that the fibrous reservoir of modified Tucker is the same as the claimed fibrous reservoir the comparative efficiency of absorption of the reservoir is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 65, TUCKER teaches that reservoir 210 is shaped as a cylinder and has a hollow interior portion (Fig. 27). 
Regarding claim 66, TUCKER teaches that the heater is a resistive heating element [0082]. 
Regarding claim 67, TUCKER teaches that the atomizer comprises a liquid transport element, namely a wick 28. 
Regarding claim 73, TUCKER teaches that the liquid transport element comprises fiberglass [0109]. 
Regarding claim 74, given that there are a limited number of glass fibers suitable for use in an electronic smoking articles, it would have been obvious for the ordinarily skilled artisan to have tried the limited number of potential solutions, including c-glass fiber, with a reasonable expectation of success. The courts have held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Regarding claim 76, TUCKER teaches electrically conducting terminals (47d) positioned in physical contact with the wick and in electrical connection with the heater [0081]. 
Regarding claims 79-82, these claims are directed to characteristics of the fibrous reservoir formed of the cellulose acetate. Since the claimed limitations of the fibrous reservoir formed of the cellulose acetate are met, it is therefore inherent that the characteristics of the fibrous reservoir formed of the cellulose acetate are met since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Regarding claims 83-85, these claims are directed to properties of cellulose acetate. Since the prior art teaches cellulose acetate, these limitations are met. 

Claims 68-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TUCKER in view of POTTER as applied to claim 7 above, and further in view of US 7651077 (ROSENER hereinafter). 

ROSENER teaches an atomizer comprising a braided, or woven, sheath portion of the wick and a core portion of the wick, which is a different material than the sheath portion (col. 6, lines 1-14). ROSENER does not explicitly state that the braided wick portion is comprised of at least 4 separate fibers, however ROSENER teaches that the sheath portion is comprised of fibers of felt wherein the tightness of the weave is directly correlated with the capacity of the wick for retaining liquid material (Col. 6, 1-15). Thus it is inherent that there are at least 4 separate fibers which ROSENER is weaving in order to adjust the tightness of the weave, or in the alternative, it would have been obvious for one of ordinary skill in the art at the time of the invention to have used a great amount (much more than 4) fibers in order to have greater control over the tightness of the weave and thus the capacity of the wick. 
Further, it would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the wick of ROSENER for the wick in the combined teachings of TUCKER and POTTER and the results of the substitution would have been predictable to one of ordinary skill in the art. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396). Accordingly, since the applicants have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 

Claims 77 and 78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Fibers: Acetate” (SCHAPPEL hereinafter).
Regarding claims 77 and 78, modified TUCKER does not expressly teach the linear mass density of the cellulose acetate fiber. 
However, SCHAPPEL, teaches that the cellulose acetate fiber typically has a denier per filament range from 2.5 to 9 (page 2, bottom paragraph). Thus, it would have been obvious for the cellulose acetate fiber of modified TUCKER to be within the range of from 2.5 to 9 dpf with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the Examiner has treated the instant claims as articles claims rather than process claims, and further, has incorrectly argued that the preamble is intended use. The Applicant argues that Tucker does not teach “providing”, “adding” or “positioning” and improperly treats the preamble.  
The Examiner respectfully disagrees. Tucker meets the limitations of “providing”, “positioning” and “adding” (see rejection of claim 64, above), and appropriate weight is given to those limitations. Specifically, Tucker teaches an electronic smoking article comprising: a fibrous reservoir 210 [0060]; positioning the reservoir 210, a liquid transport element, or wick 28 and a heater 14 inside a cartridge shell 70 such that the reservoir is surrounding at least a portion of the liquid transport element (Fig. 27); and adding a volume of a liquid aerosol precursor composition comprising glycerine and propylene glycol to the reservoir within the cartridge shell [0062]. Regarding the limitation “improved loading and release of a liquid aerosol precursor composition,” this limitation is merely stating the result of the method, and therefore is not given patentable weight. 
Applicant respectfully submits that neither Tucker nor Potter, alone or in combination, teach or suggest a fibrous reservoir for use in an electronic smoking article that is effective to substantially completely absorb an added volume of a liquid aerosol precursor composition in a reduced amount of time compared to a reservoir of like dimensions formed of a different General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
Applicant argues that the particular manufacturing benefits provided by using a cellulose acetate reservoir having a higher affinity for aerosol precursor liquids within a cartridge of an electronic smoking article. The Applicant states, for example, such a configuration allows for "rapid filling of the cartridge with the substrate absorbing more liquid more readily and evenly" and such a configuration "permits the liquid in the cartridge to migrate more easily to the wick making more efficient use of the liquid in the cartridge." See, e.g., Example 2 of the present application as filed. The Applicant concludes that the Office has failed to provide any evidence to show that simply modifying the reservoir material in Tucker to In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. While the Applicant has argued the advantageous, and supposed unexpected results, of the instant fibrous reservoir formed of a cellulose acetate, the evidence is not persuasive because there is no comparison to the closest prior art. The alleged result has not been demonstrated to be unexpected, significant, or commensurate with the scope of the present claims, see MPEP 716.02. Unexpected results must be established by evidence; attorney arguments cannot take the place of evidence in the record, see MPEP 716.01(c) and 22145(I). 
Regarding the Applicant’s argument that the Tucker reference teaches that its reservoir is defined by an inner and outer tube with sealing gaskets at the respective ends, for example, such that the fibrous material is merely optional. The Applicant states that given that use of fibrous material in the reservoir of Tucker is merely optional, Applicant respectfully submits that a person of ordinary skill in the art viewing Tucker would not have predicted that choice of fibrous material would have any effect on the ability to fill the reservoir with liquid.  The Examiner respectfully disagrees. Whether or not the fibrous material is optional is not relevant since Tucker teaches using a fibrous reservoir (210). 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this instance, the material of the reservoir in one smoking article is substituted for the material of the reservoir in another smoking article, which does not rely on hindsight reasoning.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747





/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747